Title: From Benjamin Franklin to Hevin de Navarre and the Baron de Seyffertitz, 4 December 1777
From: Franklin, Benjamin
To: Hevin de Navarre, A.-M.,Seyffertitz, François-Antoine, baron de


Gentlemen,
Passy, near Paris Dec. 4. 1777
I am sorry that the Miscarriage of my Letter to you has occasion’d you so much repeated Trouble in writing. I therein inform’d you that I had no Authority from the Congress to entertain Officers for their Service, excepting a few Engineers and Officers of the Artillery, who are long since gone: That all others who have passed to America have gone of their own Accord and at their own Expence without the least Encouragement from me, and even contrary to my Advice; because I knew there were already a much greater Number there, offering their Service, than could possibly be employ’d, our Armies being more than full. This being still the Case, I can only repeat my Thanks for your good Will to our Cause and Country; and have the Honour to be Gentlemen Your &c.
 
Notations: Answer to Navarre / Answer to Navarre
